DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 07/01/2022.

Status of Claims
2.		Claims 1, 4, 6, 9-10, 13, 15 and 18-20 have been amended.
		Claims 2-3, 7-8, 11-12 and 16-17 has been cancelled.
		Claims 1, 4-6, 9-10, 13-15 and 18-20 are currently pending and have been 	rejected.

Status of the Application
3.		Claims 1, 4-6, 9-10, 13-15 and 18-20 have been examined in this application. This communication is the first action on the merits.

Continued Examination under 37 CFR 1.114
4.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/01/2022 has been entered.

Response to Amendments
5.		Applicant’s amendment filed on 07/01/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
6.		Applicant’s arguments, see pages 8-12 filed on 07/01/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1, 4-6, 9-10, 13-15 and 18-20 have been fully considered and is found not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1, 4-6, 9-10, 13-15 and 18-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
7.		Applicant’s arguments, see pages 12-14, filed on 07/01/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-20 have been fully considered and is found persuasive. 
		The 35 U.S.C. § 103 Claim Rejections of Claims 1-20 are withdrawn. See Examining Claims with Respect to Prior Art Section shown below. 

Response to 35 U.S.C. § 101 Arguments
8. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1, 4-6, 9-10, 13-15 and 18-20 have been fully considered but they are found not persuasive (see Applicant Remarks, Pages 8-12, dated 07/01/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1, 4-6, 9-10, 13-15 and 18-20 do not recite an abstract idea, law of nature, or natural phenomenon under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 8-11, dated 07/01/2022). Examiner respectfully disagrees.
		In response, these abstract idea limitations (as identified below emphasized in the 35 U.S.C. 101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
That is, other than reciting (e.g., “memory”, “one or more processors”, “multi-tiered subscription data object”, “first multi-tiered subscription object reports” & “data storage device”), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “memory”, “one or more processors” & “data storage device”) does not take the claims out of “Certain Methods of Organizing Human Activities” Grouping.
Dependent Claims 4-6, 9, 13-15, 18 and 20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1, 4-6, 9-10, 13-15 and 18-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
		Argument #2:
(B).	Applicant argues that Claims 1, 4-6, 9-10, 13-15 and 18-20 integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 8-11, dated 07/01/2022). Examiner respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the business process 	itself, as an entrepreneurial objective, [argued here as “generating, based on the first order 	and/or the one or more first order actions, one or more first order metrics, the one or more first 	order metrics including key performance indicators derived from the first order and/or the first 	order actions” & “generating a multi-tiered subscription data object, the multi-tiered subscription 	data object containing a first tier, a second tier and a third tier, the first tier including the first 	order, the second tier including the one or more first order actions, and the third tier including 	the one or more first order metrics”], which is not a clear and deliberate technological solution 	improving the computer itself or another technological field (see comparison to the 	unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal 	Circuit, 	115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 	2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data”, “displaying data”], yet do not present any clear, genuine technological 	improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit 	in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 	August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” 	page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Applicant asserts that based on the amendments to Independent Claims 1, 10 and 19 that the claims represent data storage mechanisms to support reduced bandwidth demands and to improve organization of information in the data storage device. Examiner respectfully disagrees. Examiner states that Applicant has not tied into and amended the claims (e.g., in particular with reference to Independent Claims 1, 10 and 19) to corroborate technically how the data storage mechanisms are able to support reduced bandwidth demands and to improve organization of information in the data storage device.
Examiner has referred back to October 2019 Update: Subject Matter Eligibility regarding “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” 
	After gleaning through Applicant’s Specification, paragraph [0041] states the following:
“In some embodiments, the multi-tenant system 102 includes special purpose APis (e.g., service provider interfaces) utilizing this structure for downstream linkages. For example, an API detailing the billed and unbilled portion of an order may be implemented. An API that details the linkage, for a given invoice, of invoice items to the originating orders 208 and order actions 210 may be implemented. This latter API may be vital for revenue recognition and may be something impossible for larger systems (e.g., Oracle-based systems) to replicate for subscriptions. The example portion 200 of the multi-tenant system 102 may use a modern, special purpose user interface to effectively allow user order entry and changes, creating these order actions and exposing their effects to the user. By utilizing this multi-tiered subscription data object 206 structure of orders 208, order actions 210, and order metrics 212, the example portion 200 of the multi-tenant system 102 can maintain a record of every single event that could have occurred on a subscription and its associated impact, thereby enabling computationally efficient and accurate financial metrics reporting and support for downstream financial systems” (emphasis added).
	Based on Applicant’s Specification paragraph [0041], to corroborate Applicant’s assertion, Examiner suggests to Applicant to amend Independent Claims 1, 10 and 19 and incorporate the following elements: (1) the multi-tenant system 102 includes (2) special purpose APIs (e.g., service provider interfaces) utilizing this structure for downstream linkages and (3) special purpose user interface to effectively allow user order entry and changes, creating these order actions and exposing their effects to the user. Furthermore, please amend Independent Claims 1, 10 and 19 and show how the (4) order metrics are automatically pre-generated. Examiner suggests to incorporate these four elements or features underlined as shown above into Independent Claims 1, 10 and 19 (emphasis added).
Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “one or more processors”, “data storage device”, “multi-tiered subscription object reports” & “multi-tiered subscription data object”) in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer.  These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1, 10 and 19 constitute (1) necessary data gathering (e.g., “receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions” & “receiving a first request for a first report” & “retrieving at least a portion of the multi-tiered subscription data object from the data storage device”) and (2) necessary data outputting (e.g., “presenting the one or more first multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 4-6, 9, 13-15, 18 and 20 recite additional elements such (e.g., “memory”, “one or more processors”, “one or more multi-tiered subscription object reports”, “object-oriented database”, “data storage device” & “the one or more first multi-tiered subscription data object”, “the modified multi-tiered subscription data object” & “the one or more second multi-tiered subscription object”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer. These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claims 6 and 15 constitute (1) mere data gathering such as (e.g., “receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order actions” (see Dependent Claims 6 and 15) & “receiving a second request for a second report” (see Dependent Claims 6 and 15) & “retrieving at least a portion of the modified multi-tiered subscription data object from the data storage device” (see Dependent Claims 6 and 15)) and (2) necessary data outputting such as (e.g., “presenting the one or more second multi-tiered subscription object reports”) and (3) selecting a particular data source or type of data to be manipulated (e.g., “modifying the multi-tiered subscription data object based on the second order, the one or more second order actions, and the one or more second order metrics” ((see Dependent Claims 6 and 15))  wherein these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1, 4-6, 9-10, 13-15 and 18-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Argument #3:
(C).	Applicant argues that Claims 1, 4-6, 9-10, 13-15 and 18-20 recite additional elements that amount to significantly more than the judicial exception under step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 11-12, dated 07/01/2022). Examiner respectfully disagrees.
In response, Claims 1, 4-6, 9-10, 13-15 and 18-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as “one or more processors” (see Applicant’s Specification ¶ [0026] & ¶ [0069]), “memory” (see Applicant’s Specification ¶ [0070-0071]), “input devices” (see Applicant’s Specification ¶ [0072]), a “client device” (see Applicant’s Specification ¶ [0027]), a “communication network” (see Applicant’s Specification ¶ [0073]) & “databases” (see Applicant’s Specification [0031]). 
The additional elements of (e.g., “memory”, “one or more processors”, “multi-tiered subscription data object”, “multi-tiered subscription object reports” & “object-oriented database of the system”, etc…) in conjunction with the additional limitations are generally linking the use of the judicial exception to a particular technological environment or field of use providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 10 and 19 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “memory”, “one or more processors”, “multi-tiered subscription object reports”, “data storage device” & “multi-tiered subscription data object”, etc…) in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer. These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). 
Additionally and/or alternatively, certain limitations in Independent Claims 1, 10 and 19 constitute (1) necessary data gathering (e.g., “receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions” & “receiving a first request for a first report” & “retrieving at least a portion of the multi-tiered subscription data object from the data storage device”) and (2) necessary data outputting (e.g., “presenting the one or more first multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 4-6, 9, 13-15, 18 and 20 recite additional elements such as (e.g., “memory”, “one or more processors”, “one or more multi-tiered subscription object reports”, “object-oriented database”, “data storage device” & “the one or more first multi-tiered subscription data object”, “the modified multi-tiered subscription data object” & “the one or more second multi-tiered subscription object”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). 
Additionally and/or alternatively, certain limitations in Dependent Claims 6 and 15 constitute (1) mere data gathering such as (e.g., “receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order actions” (see Dependent Claims 6 and 15) & “receiving a second request for a second report” (see Dependent Claims 6 and 15) & “retrieving at least a portion of the modified multi-tiered subscription data object from the data storage device” (see Dependent Claims 6 and 15)) and (2) necessary data outputting such as (e.g., “presenting the one or more second multi-tiered subscription object reports”) and (3) selecting a particular data source or type of data to be manipulated (e.g., “modifying the multi-tiered subscription data object based on the second order, the one or more second order actions, and the one or more second order metrics” ((see Dependent Claims 6 and 15))  wherein these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793. F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Recording a customer’s order, in light of MPEP § 2106.05 (d) ii citing among others: Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016). Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, Examiner cites US PG Pub (US 2013/0138485 A1) to Zou:
Zou at Specification ¶ [0030]: “However in the case of the present SBMS, because the charge objects can be general defined without being associated with specific dates or time periods, the SBMS allows a merchant to use, and reuse, a relatively limited set of charge objects to customize its subscription charging options to meet particular merchant and/or customer needs.”
Zou at Specification ¶ [0051]: “It should be understood that the present invention as described above can be implemented in the form of control logic using computer software in a modular or integrated manner. Based on the disclosure and teachings provided herein, a person of ordinary skill in the art will know and appreciate other ways and/or methods to implement the present invention using hardware and a combination of hardware and software.”
Zou at Specification ¶ [0052]: “Any of the software components, processes or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++, or Perl, using, for example, conventional or object-oriented techniques.”
	Fourth, Examiner cites (US 2014/0012706 A1) at Forester denoting “subscription 
data objects”, where “generally” an object is defined as a data structure or other programmatic 
entity having attributes and behaviors which is useable by a computer program in the course of 
performing task (see Forester at ¶ [0020]).
Foerster at Specification ¶ [0029] & Fig. 4. “FIG. 4 depicts aspects of an example billing data model 400 and a set of associated data objects 402 in accordance with at least on embodiment of the present methods and systems. An exemplary billing service, such as billing service 208, depicted in FIG. 2, may facilitate a workflow that generates order objects 404, which may, for example, be maintained in an order queue 253. When a sales person identifies an opportunity 408, such as a potential customer, the billing service may generate a lead data object 412 associated with the opportunity 408, in order to provide one or more quotes 416 to the potential customer with respect to products and services in the product catalog (not shown).”
	Examiner submits that similar to how the elderly 1997 “Bascom” was evaluated by the 
Federal Circuit, as an improvement, adequate to its time (“Bascom Glob. Internet Servs. v. AT&T 
Mobility, LLC U.S. Court of Appeals Federal Circuit, No. 2015-1763, June 27, 2016, 2016 BL 204401, 
827 F.3d 1341”, hereinafter “Bascom” p. 1237 ¶1), the current claims should also be scrutinized 
according to their own timeline, keeping in mind that at least a decade and a half has passed 
from “Bascom’s” 1997 filling. The simply appending of computer functionality [as recognized by 
having data storage mechanisms to support reduced bandwidth and resource demands and to 
improve organization of information in the data storage device] “to lend speed or efficiency to the 
performance of an otherwise abstract concept does not meaningfully limit claim scope for 
purposes of patent eligibility. Furthermore, because of the efficiency and ubiquity of computers, 
essentially all practical, real-world applications of the abstract idea implicated here”, “would rely, 
at some level, on basic computer functions […]. At its most basic, a computer is just a calculator 
capable of performing mental steps faster than a human could. Unless the claims require a 
computer to perform operations that are not merely accelerated calculations, a computer does 
not itself confer patent eligibility. In short, the requirement for computer participation in these 
claims fails to supply an inventive concept that represents a nontrivial, nonconventional human 
contribution or materially narrows the claims relative to the abstract idea they embrace (see “CLS 
Bank International v. Alice Corporation Pty. 106 USPQ2d 1696 717 F3d 1269” page 1707 ¶2-¶3 
citing precedential “Bancorp, 687 F.3d at 1278; Dealertrack, Inc. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Huber, 674 F.3d 1315, 1333 
[101 USPQ2d 1325] (Fed. Cir. 2012); Fort Props., 671 F.3d at 1323-24), and again reasserted by 
the Federal Circuit at “Elec. Power Grp” at page 1743 ¶2-¶3: “We have repeatedly held that such 
invocations of computers and networks that are not even arguably inventive are insufficient to 
pass the test of an inventive concept in the application of an abstract idea” further 
citing “buySAFE, 765 F.3d at 1353, 1355”, “Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 
811 F.3d 1314, 1324-25 [117 USPQ2d 1693] (Fed. Cir. 2016)”; “Intellectual Ventures I LLC v. Capital
One Bank (USA), 792 F.3d 1363, 1370 [115 USPQ2d 1636] (Fed. Cir. 2015)”; “Internet Patents, 790 
F.3d at 1348-49”; and “Content Extraction, 776 F.3d at 1347-48”, and also reasserted in “Versata 
Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 
2015 2015 BL 219054 793 F.3d 1306” hereinafter “Versata” “impos[ing] a meaningful limit on 
the scope of a claim, it must play a significant part in permitting the claimed method to be 
performed, rather than function solely as an obvious mechanism for permitting a solution to be 
achieved more quickly” [“Versata” at p.1702 ¶2-¶3 further citing SiRF Tech., Inc. v. Int’l Trade 
Comm’n, 601 F.3d 1319, 1333 [94 USPQ2d 1607] (Fed Cir. 2010) and Bancorp, 687 F.3d at 1277-
78”. Also see OIP Techs., Inc. v. Amazon.com, Inc. 115 USPQ2d 1090, U.S. Court of Appeals, Federal 
Circuit, No. 2012-1696, Decided June 11, 2015, 2015 BL 184074, 788 F.3d 1359”, page 1093 mid-
¶2 citing “Alice”]. 
Returning now to the elderly “Bascom”, Examiner reveals that what made it eligible was its capability, at the time of the invention, to go beyond mere reliance on specific processes [as argued here at Remarks 07/01/2022 on page 10 as “generating a multi-tiered data object including order, order actions and order metrics in a single format and storing the multi-tiered data object in a database in a single location, which can later upon request be retrieved more efficiently given that the multi-tiered data object is stored together in a single format], by clearly and deliberately installing a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, such design providing the benefits of both filtering on a local computer and the filtering on the ISP server (“Bascom Glob. Internet Servs. v. AT&T Mobility, LLC, U.S. Court of Appeals Federal Circuit, No. 2015-1763, June 27, 2016, 2016 BL 204401, 827 F.3d 1341” hereinafter “Bascom”, p.1242 ¶5) which was ultimately found by the Federal Circuit as a “software-based invention that improved performance of the computer system itself (“Bascom” p.1243 last ¶).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1, 4-6, 9-10, 13-15 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
The claims are ineligible.

Claim Rejections - 35 USC § 101
9.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1, 4-6, 9-10, 13-15 and 18-20 shown below.

10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.		Claims 1, 4-6, 9-10, 13-15 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1, 4-6, 9-10, 13-15 and 18-20 are each focused to a statutory category namely a “system” or an “apparatus” (Claims 1, 4-6 and 9), a “method” or a “process” (Claims 10, 13-15 and 18) and a “non-transitory computer readable medium” or an “article of manufacture” (Claims 19-20).
Step 2A Prong One: Independent Claims 1, 10 and 19 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 1);
“receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions” (see Independent Claims 1, 10 and 19);
“before receiving any request for any report involving the first order” (see Independent Claims 1, 10 and 19);
“generating, based on the first order and/or the one or more first order actions, one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions” (see Independent Claims 1, 10 and 19);
“generating a multi-tiered subscription data object in a single format, the multi-tiered subscription data object containing a first tier, a second tier and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics” (see Independent Claims 1, 10 and 19);
“storing the multi-tiered subscription data object in a singlelocation” (see Independent Claims 1, 10 and 19);
“receiving a first request for a first report” (see Independent Claims 1, 10 and 19);
“after receiving the first request for the first report” (see Independent Claims 1, 10 and 19);
“retrieving at least a portion of the multi-tiered subscription data object ” (see Independent Claims 1, 10 and 19);
“generating, based on the one or more first order metrics of the multi-tiered subscription data object, one or more first multi-tiered subscription object reports” (see Independent Claims 1, 10 and 19);
“presenting the one or more first multi-tiered subscription object reports” (see Independent Claims 1, 10 and 19)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
That is, other than reciting (e.g., “memory”, “one or more processors”, “multi-tiered subscription data object”, “first multi-tiered subscription object reports” & “data storage device”), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “memory”, “one or more processors” & “data storage device”) does not take the claims out of “Certain Methods of Organizing Human Activities” Grouping.
Dependent Claims 4-6, 9, 13-15, 18 and 20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1, 4-6, 9-10, 13-15 and 18-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“one or more processors” (see Independent Claim 1);
“memory storing instructions that, when executed by the one or more processors, cause the computing system to perform” (see Independent Claim 1);
“receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions” (see Independent Claims 1, 10 and 19);
“before receiving any request for any report involving the first order” (see Independent Claims 1, 10 and 19);
“generating, based on the first order and/or the one or more first order actions, one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions” (see Independent Claims 1, 10 and 19);
“generating a multi-tiered subscription data object in a single format, the multi-tiered subscription data object containing a first tier, a second tier and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics” (see Independent Claims 1, 10 and 19);
“storing the multi-tiered subscription data object in a data storage device in a single” (see Independent Claims 1, 10 and 19);
“receiving a first request for a first report” (see Independent Claims 1, 10 and 19);
“after receiving the first request for the first report” (see Independent Claims 1, 10 and 19);
“retrieving at least a portion of the multi-tiered subscription data object from the data storage device” (see Independent Claims 1, 10 and 19);
“generating, based on the one or more first order metrics of the multi-tiered subscription data object, one or more first multi-tiered subscription object reports” (see Independent Claims 1, 10 and 19);
“presenting the one or more first multi-tiered subscription object reports” (see Independent Claims 1, 10 and 19)
Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “one or more processors”, “data storage device”, “multi-tiered subscription object reports” & “multi-tiered subscription data object”) in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer.  These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1, 10 and 19 constitute (1) necessary data gathering (e.g., “receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions” & “receiving a first request for a first report” & “retrieving at least a portion of the multi-tiered subscription data object from the data storage device”) and (2) necessary data outputting (e.g., “presenting the one or more first multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 4-6, 9, 13-15, 18 and 20 recite additional elements such (e.g., “memory”, “one or more processors”, “one or more multi-tiered subscription object reports”, “object-oriented database”, “data storage device” & “the one or more first multi-tiered subscription data object”, “the modified multi-tiered subscription data object” & “the one or more second multi-tiered subscription object”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer. These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claims 6 and 15 constitute (1) mere data gathering such as (e.g., “receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order actions” (see Dependent Claims 6 and 15) & “receiving a second request for a second report” (see Dependent Claims 6 and 15) & “retrieving at least a portion of the modified multi-tiered subscription data object from the data storage device” (see Dependent Claims 6 and 15)) and (2) necessary data outputting such as (e.g., “presenting the one or more second multi-tiered subscription object reports”) and (3) selecting a particular data source or type of data to be manipulated (e.g., “modifying the multi-tiered subscription data object based on the second order, the one or more second order actions, and the one or more second order metrics” ((see Dependent Claims 6 and 15))  wherein these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1, 4-6, 9-10, 13-15 and 18-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1, 4-6, 9-10, 13-15 and 18-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as “one or more processors” (see Applicant’s Specification ¶ [0026] & ¶ [0069]), “memory” (see Applicant’s Specification ¶ [0070-0071]), “input devices” (see Applicant’s Specification ¶ [0072]), a “client device” (see Applicant’s Specification ¶ [0027]), a “communication network” (see Applicant’s Specification ¶ [0073]) & “databases” (see Applicant’s Specification [0031]). 
The additional elements of (e.g., “memory”, “one or more processors”, “multi-tiered subscription data object”, “multi-tiered subscription object reports” & “object-oriented database of the system”, etc…) in conjunction with the additional limitations are generally linking the use of the judicial exception to a particular technological environment or field of use providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 10 and 19 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “memory”, “one or more processors”, “multi-tiered subscription object reports”, “data storage device” & “multi-tiered subscription data object”, etc…) in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer. These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). 
Additionally and/or alternatively, certain limitations in Independent Claims 1, 10 and 19 constitute (1) necessary data gathering (e.g., “receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions” & “receiving a first request for a first report” & “retrieving at least a portion of the multi-tiered subscription data object from the data storage device”) and (2) necessary data outputting (e.g., “presenting the one or more first multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 4-6, 9, 13-15, 18 and 20 recite additional elements such as (e.g., “memory”, “one or more processors”, “one or more multi-tiered subscription object reports”, “object-oriented database”, “data storage device” & “the one or more first multi-tiered subscription data object”, “the modified multi-tiered subscription data object” & “the one or more second multi-tiered subscription object”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). 
Additionally and/or alternatively, certain limitations in Dependent Claims 6 and 15 constitute (1) mere data gathering such as (e.g., “receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order actions” (see Dependent Claims 6 and 15) & “receiving a second request for a second report” (see Dependent Claims 6 and 15) & “retrieving at least a portion of the modified multi-tiered subscription data object from the data storage device” (see Dependent Claims 6 and 15)) and (2) necessary data outputting such as (e.g., “presenting the one or more second multi-tiered subscription object reports”) and (3) selecting a particular data source or type of data to be manipulated (e.g., “modifying the multi-tiered subscription data object based on the second order, the one or more second order actions, and the one or more second order metrics” ((see Dependent Claims 6 and 15))  wherein these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793. F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Recording a customer’s order, in light of MPEP § 2106.05 (d) ii citing among others: Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016). Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, Examiner cites US PG Pub (US 2013/0138485 A1) to Zou:
Zou at Specification ¶ [0030]: “However in the case of the present SBMS, because the charge objects can be general defined without being associated with specific dates or time periods, the SBMS allows a merchant to use, and reuse, a relatively limited set of charge objects to customize its subscription charging options to meet particular merchant and/or customer needs.”
Zou at Specification ¶ [0051]: “It should be understood that the present invention as described above can be implemented in the form of control logic using computer software in a modular or integrated manner. Based on the disclosure and teachings provided herein, a person of ordinary skill in the art will know and appreciate other ways and/or methods to implement the present invention using hardware and a combination of hardware and software.”
Zou at Specification ¶ [0052]: “Any of the software components, processes or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++, or Perl, using, for example, conventional or object-oriented techniques.”
	Fourth, Examiner cites (US 2014/0012706 A1) at Forester denoting “subscription data
objects”, where “generally” an object is defined as a data structure or other 	programmatic entity having attributes and behaviors which is useable by a 	computer program in the course of performing task (see Forester at ¶ [0020]).
Foerster at Specification ¶ [0029] & Fig. 4. “FIG. 4 depicts aspects of an example billing data model 400 and a set of associated data objects 402 in accordance with at least on embodiment of the present methods and systems. An exemplary billing service, such as billing service 208, depicted in FIG. 2, may facilitate a workflow that generates order objects 404, which may, for example, be maintained in an order queue 253. When a sales person identifies an opportunity 408, such as a potential customer, the billing service may generate a lead data object 412 associated with the opportunity 408, in order to provide one or more quotes 416 to the potential customer with respect to products and services in the product catalog (not shown).”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1, 4-6, 9-10, 13-15 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1, 4-6, 9-10, 13-15 and 18-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Examining Claims with Respect to Prior Art
12.		Examiner deems that the grounds of prior art rejection(s) has been or have been overcome for Independent Claims 1, 10 and 19 (see Applicant Remarks, Pages 12-14, dated 07/01/2022).  Please note there are still a 35 U.S.C. § 101 rejection for Claims 1, 4-6, 9-10, 13-15 and 18-20 that is currently pending.
Regarding Independent Claims 1, 10 and 19, none of these references listed and/or searched either individually or in combination teach:
“generating a multi-tiered subscription data object in a single format, the multi-tiered subscription data object containing a first tier, a second tier, and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics” and “storing the multi-tiered subscription data object in a data storage device in a single location”.
  		The closest prior arts are as follows:
		1) US PG Pub (US 2013/0138485 A1) to Zou;
		2) US PG Pub (US 2014/0012706 A1) at Forester;
		3) US PG Pub (US 2017/0236217 A1) to Suggula.
		Regarding the Zou reference, Zou teaches that for each charge segment 340, the billing 	engine may generate one or more charge events that are applied to an account and/or appear on 	an invoice. Thus, unlike charge objects 312, charge segments 340 may be associated with time 	intervals, for example based on the subscription start date, subscription end date, a subscription 	billing period, a period in which a discount or other form of incentive applies, etc. The combination 	of a subscription's selected product, rate plan, charge model, charge objects, etc. and derived 	charge segments, collectively form a charge specification for the subscription.  For example, the 	overage charge object may define a specified cost per unit of usage that exceeds the number of 	“included” units. There may be several pricing “tiers” (not shown) associated with various 	“included” unit amounts that are taken into account before overage charge events are generated. 	Similarly, there may be one or more overage charge object definitions that can be used to 	determine the overage charges based on different tiers, amounts, or levels of overage usage.
However, Zou either individually or in combination does not teach or suggest teach:
“generating a multi-tiered subscription data object in a single format, the multi-tiered subscription data object containing a first tier, a second tier, and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics” and “storing the multi-tiered subscription data object in a data storage device in a single location”.
		Regarding the Forester reference, Forester teaches an order processing within a 	configurable subscription billing management system (“SBMS”), and its associated methods. The 	system includes an order manager component for receiving order details and creating order 	objects of a plurality of order types in accordance with the order details; an order queue 	component for storing and ordering order objects created by the order manager; and a 	subscription manager component for selecting an order object from the order queue component 	and initiating actions within the subscription billing management system, the actions being 	determined at least in part by the value of the order object associated with the order type of the 	order object. An order object may be in one or more of a number of states. The order object may 	be in a draft state that stores entered information but which prevents processing of the order 	before the information is complete and/or the order is approved by the customer. The order 	object may be submitted and pending. For example, the order may be in the order queue 	and awaiting processing.
However, Forester either individually or in combination does not teach or suggest teach:
“generating a multi-tiered subscription data object in a single format, the multi-tiered subscription data object containing a first tier, a second tier, and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics” and “storing the multi-tiered subscription data object in a data storage device in a single location”.
		Regarding the Suggula reference, Suggula teaches a system for establishing a revenue 	arrangement mechanism for creating and handling revenue arrangements designed to allocate 	revenue according to accounting rules and procedures for managing revenue. These aspects of a 	revenue arrangement enable a business to more flexibly and accurately manage and recognize 	revenue in a manner that complies with applicable accounting regulations and rules. In some 	embodiments, the methods and systems may be implemented as part of a business data 	processing platform that is used in conjunction with ERP, eCommerce, and/or CRM data as part 	of a multi-tenant system for providing order management and order processing services to one 	or more businesses. Further, use of automated revenue arrangements lead to reduced risk of 	missing 	opportunity to recognize revenue resulting from manual processes and provides an 	elegant way for events occurring external to the data processing platform to trigger recognition 	commencement through the definition and operation of custom platform objects. Revenue is one 	of (or may be) the most important financial statement measure considered for both preparers 	and users of financial statements.
However, Suggula either individually or in combination does not teach or suggest teach:
“generating a multi-tiered subscription data object in a single format, the multi-tiered subscription data object containing a first tier, a second tier, and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics” and “storing the multi-tiered subscription data object in a data storage device in a single location”.
Therefore, when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683